Title: To Thomas Jefferson from Peter Kuhn, Jr., 25 March 1806
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


                        
                            Genoa 25th. March 1806
                        
                        Your Excellency’s letter to my adress under date of 14 March 1805. I have had the honor to receive only a
                            few days ago after returning from a journey of four months—
                        My brother in law who I charged with the conduction of my concerns during my absence, has taken the necessary
                            measures to procure the Nebiole wine according to your Excellency’s
                            desire I have this day received information of its being on its way from T[urin?]; it has been chosen by a Gentleman of great judgement and I flatter myself that the quality
                            will be unexceptionable—
                        The length of time your Excellency’s letter has been comming to hand has prevented the execution of the order
                            untill the new wine was in state to transport—
                        It will at all times afford me infinite satisfaction to be at your Excellency’s command, reffering to what I
                            shall have the honor to write upon the shipping of the wine—
                  I have the honor to subscribe myself Your Excellencies most
                            obliged Most obedient and Very humble Servant
                        
                            Peter Kuhn Junr
                            
                        
                    